Case 6:20-cv-00969-MJJ-PJH Document 1 Filed 07/29/20 Page 1 of 10 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF LOUISIANA


SLEEP MANAGEMENT LLC,                             §
d/b/a VIEMED,                                     §
                                                  §
                  Plaintiff,                      §
                                                  §
v.                                                §      Case No.________
                                                  §
                                                  §
VYAIRE MEDICAL, INC.,                             §
d/b/a CAREFUSION RESPIRATORY                      §
TECHNOLOGIES                                      §
                                                  §
                  Defendant.                      §


                                    ORIGINAL COMPLAINT

         Plaintiff Sleep Management, LLC d/b/a VieMed (“VieMed”) files this Original

Complaint against Defendant Vyaire Medical, Inc. d/b/a CareFusion Respiratory Technologies

(“Vyaire”). In support of its claims herein, VieMed respectfully alleges the following:


                                            I. PARTIES

         1.       Plaintiff Sleep Management, LLC is a Louisiana limited liability company that

maintains a principal place of business at 202 N. Luke Street, Suite A, Lafayette, Louisiana

70506. Sleep Management, LLC operates and does business under the name VieMed.

         2.       Defendant Vyaire is a Delaware corporate with its principal place of business at

26125 N. Riverwoods Blvd., Mattawa, Illinois 60045. Vyaire operates and does business under

various brand names, including CareFusion Respiratory Technologies. Vyaire may be served

with process by serving its registered agent Corporate Service Company at 251 Little Falls

Drive, Wilmington, Delaware, 19808.




Original Complaint—Page 1
503513584 v3 1205869.00015
Case 6:20-cv-00969-MJJ-PJH Document 1 Filed 07/29/20 Page 2 of 10 PageID #: 2




                                 II. JURISDICTION AND VENUE

         3.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because VieMed and Vyaire are citizens of different states and the amount in controversy,

exclusive of interest and costs, exceeds $75,000.

         4.       This Court has personal jurisdiction over Vyaire because Vyaire continuously

engaged in business in the State of Louisiana, including by entering into commercial agreements

with VieMed in Louisiana.

         5.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) & (2). VieMed

is located in this District and a substantial part of the events or omissions giving rise to VieMed’s

claims occurred in this District.

                                  III. FACTUAL BACKGROUND

         6.       VieMed is a high level service provider using best in class technology and

equipment to increase quality of life in the homes of patients with respiratory diseases. It

provides equipment and home therapy to patients with various respiratory diseases including

Chronic Obstructive Pulmonary Disease (“COPD”), Chronic Respiratory failure, and other

neuromuscular diseases.

         7.       In March 2020, VieMed entered into an agreement with the State of Louisiana to

help facilitate the acquisition of ventilators and respiratory therapists to address the global

coronavirus pandemic. At that time, parts of Louisiana, including New Orleans, were among the

hardest hit areas of the pandemic in the United States.

         8.       In an effort to fulfill its obligations to the State of Louisiana, VieMed solicited a

quotation for LTV 1200 ventilators and related equipment from Vyaire. At that time, Vyaire was

already a leading manufacturer of ventilators and related equipment, and was manufacturing




Original Complaint—Page 2
503513584 v3 1205869.00015
Case 6:20-cv-00969-MJJ-PJH Document 1 Filed 07/29/20 Page 3 of 10 PageID #: 3




about 50 ventilators per week. Vyaire had ambitions to dramatically increase its production to

address ever-increasing demand for ventilators during the pandemic.

         9.       In early March, Vyaire, acting under the tradename CareFusion Respiratory

Technologies, submitted Quote No. 2020-86119 (the “Quote”) to VieMed for the proposed

purchase of 2000 LTV 1200 ventilators and related equipment. When the Quote was prepared,

Vyaire was aware that VieMed was acting on behalf of the State of Louisiana and that the

ventilators were urgently needed to address the increasing number of COVID-19-related

hospitalizations in Louisiana.

         10.      The Quote contained proposed terms and conditions for the purchase of products

from Vyaire.       Although the Quote suggested that Vyaire was “experiencing overwhelming

demand” for its products, the quote also stated that Vyaire would “allocate the products set forth

in this Price Quotation upon customer’s submission of a purchase order.” Nothing in the Quote

indicated that a deposit or other payment would be required prior to Vyaire’s fulfillment of

any order or for purposes of assuring that available product would be allocated to VieMed.

Quite to the contrary, the Quote stated that Vyaire would deliver the product “as soon as

commercially reasonable after complete execution” of a purchase order. Vyaire’s representatives

repeatedly acknowledged an “overwhelming demand” for ventilators, but assured VieMed that

product was available. Vyaire indicated that the vast majority of the purchase order would be

fulfilled in April, with a small amount of additional product delivered in May. Given the

ongoing pandemic, it was abundantly clear to both parties that time was of the essence in

connection with the delivery of the ventilators.

         11.      On March 18, 2020, based on Vyaire’s representations regarding its ability to

deliver product, VieMed submitted a purchase order to Vyaire for 2000 LTV 1200 ventilators




Original Complaint—Page 3
503513584 v3 1205869.00015
Case 6:20-cv-00969-MJJ-PJH Document 1 Filed 07/29/20 Page 4 of 10 PageID #: 4




and related equipment. The purchase order contemplated a total purchase price of approximately

$22.6 million.

         12.      On March 19, 2020, the day after the purchase order was submitted, Vyaire

admitted for the first time to VieMed that it was “not guaranteeing whole orders” and that if

Vyaire was unable to fill a whole order it would “refund [VieMed] whatever we didn’t fill.”

Vyaire suggested that “from a prioritization perspective” it would be best for VieMed to pay the

full purchase order upfront. At a minimum, Vyaire insisted that VieMed provide at least a 25%

upfront deposit for VieMed to be given “priority” in the allocation of limited ventilator units as

they became available. Vyaire demanded that VieMed immediately deposit $5.6 million with

Vyaire and made clear that VieMed would receive no product until it had done so. Vyaire’s

representatives stated that if VieMed made the $5.6 million deposit, VieMed had Vyaire’s “word

& commitment to you, your company Viemed [sic] & the great State of Louisiana to fulfil the

ventilator order.”

         13.      VieMed wired a $1.4 million deposit to secure delivery of some product, but

expressed concern about wiring any additional funds until it had assurances on the delivery dates

for the ventilators. On March 21, 2020, Vyaire emailed VieMed and advised that it was making

allocation decisions for an upcoming shipment.        Vyaire again expressly stated that unless

VieMed wired the full $5.6 million, Vyaire would “reallocate” VieMed’s portion of the order to

another customer.

         14.      VieMed responded by again expressing hesitation about fronting additional cash

without assurances of delivery. VieMed noted that it would wire the requested additional funds

if Vyaire would provide a “ship date.” Otherwise, VieMed made clear that Vyaire should use the

$1.4 million deposit on hand to permit allocation of product to VieMed.




Original Complaint—Page 4
503513584 v3 1205869.00015
Case 6:20-cv-00969-MJJ-PJH Document 1 Filed 07/29/20 Page 5 of 10 PageID #: 5




         15.      On March 23, 2020, Vyaire shipped 10 units to VieMed and stated that VieMed

would receive no further product unless it increased its deposit to the full $5.6 million. On

March 24, 2020, VieMed again expressed a willingness to wire additional funds if Vyaire would

simply confirm a shipment date for the ventilators. Vyaire responded by confirming that they

were “months out from fully completing any large orders.”

         16.      In response, VieMed requested the existing purchase order for 2000 ventilators be

reduced to 500 and that Vyaire accept the previously wired $1.4 million to secure product

allocation and immediately begin delivery. Vyaire agreed to reduce VieMed’s order to 500

ventilators and to “keep [VieMed] in line” based on the $1.4 million deposit. Vyaire agreed to

revisit further production only after the parties had a better idea of a realistic schedule for

delivery.

         17.      Despite repeated requests, Vyaire failed to provide VieMed with any further

assurances about the timeline for when ventilators would be allocated and delivered. VieMed

made specific requests for updates on March 25, 2020 and March 30, 2020. On March 30, 2020

Vyaire assured VieMed that ventilators would ship that week, but that Vyaire was unsure how

many could be allocated to VieMed.

         18.      On April 2, 2020, in response to yet another inquiry regarding status, Vyaire

admitted that it would not have ventilators to allocate that week because production was “still

slower” and it was “not coming off the line fast enough for any of us at the moment.” To further

complicate matters, Vyaire revealed that it had “been awarded a significant piece of [a]

government contract.” Apparently, at some point in March 2020, Vyaire had signed a $407

million contract to produce 22,000 ventilators for the federal stockpile. This information was not




Original Complaint—Page 5
503513584 v3 1205869.00015
Case 6:20-cv-00969-MJJ-PJH Document 1 Filed 07/29/20 Page 6 of 10 PageID #: 6




revealed to VieMed until it was referenced on April 2, 2020, and was not publicly disclosed until

April 16, 2020, when Vyaire issued a press release announcing the deal.

         19.      Vyaire was apparently aware that the U.S. government contract was imminent

when it accepted VieMed’s purchase order. Yet, Vyaire failed to disclose that agreement or the

potential impact it might have on Vyaire’s ability to meet the requested delivery deadlines. More

shockingly, Vyaire also actively encouraged VieMed to send Vyaire large monetary deposits

(which was not Vyaire’s normal course business practice) at a time when Vyaire knew it would

not be able to timely fulfil purchase orders associated with those deposits.

         20.      Indeed, on April 9, 2020, Vyaire admitted to VieMed that it had not shipped any

ventilators “this week or last week and we likely won’t until next week or the following.”

Vyaire also advised VieMed that the federal contract came in with “mandated time-lines because

of the defense production act,” suggesting that the federal contract was taking precedent over all

other orders.      Because the federal contract required Vyaire to produce and deliver 22,000

ventilators by the end of June, it guaranteed that the purchase order submitted by VieMed would

not be fulfilled in a timely manner.

         21.      On April 15, 2020, VieMed again requested an update on the status of delivery.

Vyaire still—a full month after the purchase order was executed—could not provide a schedule

for delivery. Vyaire cited to the “tremendous amount of demand” and the “sheer number of

orders compared with current production,” which Vyaire admitted was only about 250

ventilators a week. Vyaire also pointed to its commitment to deliver 22,000 ventilators to the

federal government by the end of June. At a production capacity of 250 per week, it would have

taken Vyaire 88 weeks or approximately 22 months to complete the federal purchase order.




Original Complaint—Page 6
503513584 v3 1205869.00015
Case 6:20-cv-00969-MJJ-PJH Document 1 Filed 07/29/20 Page 7 of 10 PageID #: 7




VieMed had, at the time, received only 10 ventilators, and requested the balance of its $1.4

million cash deposit back. Vyaire refused.

         22.      In May 2020, Vyaire apparently entered into agreement with Brazil and the

European Commission, committing to deliver over 30,000 additional ventilators to other

countries by the end of June as well. Vyaire agreed to these significant additional commitments

even though it was unable to meet demand for existing and already paid for purchase orders that

had been pending for months.

         23.      By mid-June, Vyaire had delivered VieMed only 45 ventilators pursuant to the

purchase order and still could not give any assurances on whether or when Vyaire would be able

to meet its obligations. Despite Vyaire’s admitted inability and/or refusal to fill VieMed’s

purchase order, Vyaire repeatedly refused to refund any money to VieMed and even began to

contend that VieMed remained responsible for the entire $22 million purchase order.

         24.      On June 8, 2020, VieMed formally cancelled its purchase order and requested a

refund for the remaining amounts left on the $1.4 million deposit. Given that Vyaire has been

unable to comply with even the reduced purchase order after four months, it is clear that Vyaire

is unable and unwilling to timely meet its obligations.

                                      VI. CAUSES OF ACTION

                              COUNT I. - BREACH OF CONTRACT

         25.      VieMed re-alleges and incorporates the allegations in all previous paragraphs as if

expressly set forth herein.

         26.      VieMed and Vyaire entered into a valid and binding agreement for the purchase

of ventilators as described herein.




Original Complaint—Page 7
503513584 v3 1205869.00015
Case 6:20-cv-00969-MJJ-PJH Document 1 Filed 07/29/20 Page 8 of 10 PageID #: 8




         27.      At all relevant times, VieMed has been willing and able to perform its obligations

under the agreement. Vyaire has repudiated its obligations under the agreement, and, despite

repeated requests, Vyaire has failed to supply required ventilators in a commercially reasonable

manner or as otherwise required by the agreement. Further, despite Vyaire’s ongoing breaches o

the agreement, Vyaire has failed and refused to return VieMed’s deposit.

         28.      Vyaire’s breaches of the agreement have directly and proximately caused damage

to VieMed in excess of the minimum jurisdictional limits of this Court.

                       COUNT II. – NEGLIGENT MISREPRESENTATION

         29.      VieMed re-alleges and incorporates the allegations in all previous paragraphs as if

expressly set forth herein.

         30.      VieMed and Vyaire entered into a valid and binding agreement as described

herein. Prior to execution of that agreement, Vyaire negligently misrepresented both it ability to

provide ventilators and related products and its willingness to do so without an upfront deposit.

Moreover, Vyaire negligently refused to disclose that it had existing and imminent orders for

ventilators, including an imminent federal contract, that would make it impossible for Vyaire to

fulfill its obligations pursuant to the parties’ agreement. Mere days after it had induced VieMed

to agree to the purchase order, Vyaire admitted that it did not have the capacity to perform its

obligations as promised. Knowing that it would be unable to fulfill VieMed’s purchase order,

Vyaire nevertheless improperly demanded significant financial deposits from VieMed and other

customers in order to “prioritize” their orders. Although Vyaire was aware at the time it was

requesting significant deposits from VieMed and others that it had secured a significant contract

from the federal government that assured it would be unable to fulfill VieMed’s purchase order,

Vyaire delayed disclosure of this information until after it obtained $1.4 million from VieMed.




Original Complaint—Page 8
503513584 v3 1205869.00015
Case 6:20-cv-00969-MJJ-PJH Document 1 Filed 07/29/20 Page 9 of 10 PageID #: 9




         31.      VieMed relied on Vyaire’s negligent misrepresentations and omissions in

deciding to enter into the agreement and in deciding to transfer $1.4 million of funds to Vyaire.

         32.      Vyaire’s negligent misrepresentations and omissions have directly and

proximately caused damage to VieMed in excess of the minimum jurisdictional limits of this

Court.

                                COUNT III. – DECLARATORY RELIEF

         33.      VieMed re-alleges and incorporates the allegations in all previous paragraphs as if

expressly set forth herein.

         34.      Pursuant to 28 U.S.C. § 2201, VieMed seeks a declaratory judgment from this

Court that VieMed’s actions have been consistent with the obligations imposed pursuant to the

parties’ agreement, that VieMed was and is not required to pay any further funds to Vyaire in

connection with the agreement, and that VieMed is entitled to a refund of all amounts currently

held by Vyaire as a result of the prior $1.4 million deposit. VieMed further requests that this

Court enter a declaratory judgment confirming that VieMed properly terminated the agreement

and that the parties owe no further obligations of any kind to one another in connection with that

agreement.

                                          PRAYER FOR RELIEF

         WHEREFORE, VieMed requests that this Court grant it judgment against Vyaire and

award to VieMed:

                  (i).       VieMed’s economic, actual and consequential damages in excess of the

                             minimum jurisdictional limits of this Court;

                  (ii).      A declaratory judgment as outlined above;

                  (iii).     pre-judgment interest as may be provided by law;




Original Complaint—Page 9
503513584 v3 1205869.00015
Case 6:20-cv-00969-MJJ-PJH Document 1 Filed 07/29/20 Page 10 of 10 PageID #: 10




                   (iv).      necessary and reasonable attorneys’ fees and costs of court through trial
                              and appeal of this action;

                   (v).       post-judgment interest at the highest lawful rate from the date of judgment
                              until such judgment is satisfied; and

                   (vi).      such other and further relief to which VieMed may be entitled.



 Dated: July 29, 2020

                                                    Respectfully submitted;



                                                    _________________________________
                                                    Nadia de la Houssaye (#24777)
                                                    JONES WALKER LLP
                                                    600 Jefferson St., Suite 1600
                                                    Lafayette, Louisiana 70502-3408
                                                    Telephone: (337) 593-7600
                                                    Facsimile: (337) 593-7601
                                                    Email: ndelahoussaye@joneswalker.com


                                                    Beth W. Petronio (pro hac vice forthcoming)
                                                    K&L GATES LLP
                                                    1717 Main Street, Suite 2800
                                                    Dallas, TX 75201
                                                    Telephone: (214) 939-5815
                                                    Facsimile: (214) 939-5849
                                                    Email: beth.petronio@klgates.com

                                                    ATTORNEYS FOR
                                                    SLEEP MANAGEMENT, LLC d/b/a VIEMED




 Original Complaint—Page 10
 503513584 v3 1205869.00015
